OOXE, District Judge.
The object of the petitioner is to secure a discharge from debts contracted by the firm of Richman & Levy, of which he was a member. The petition is resisted by Louis L. Kichman, a former member of the firm. By general order 8, Rich-*814man could have proved that the partnership is not insolvent or he could have availed himself of any.defense which a debtor proceeded against is entitled to interpose by the provisions of the act. The insolvency of the co-partnership is conceded as is the existence of a large number of partnership debts, upon several of which judgments have been recovered. The principal opposition to the prayer of the petition is based upon the fact that the firm was dissolved in 1877 and that all but one of the debts are barred by the statute of limitations of this state, though the judgments are not barred in Pennsylvania, where the business of the firm was transacted. It is thought that under the peculiar phraseology of section 5 of the bankruptcy act, the petition can be sustained, there having been no “final settlement,” as therein provided. The entire subject has been carefully examined by the referee and his report and opinion are so full and clear that further discussion is unnecessary. The question presented is an interesting one, but there can be no doubt that the petitioner, assuming that he conforms to the provisions of the act, is entitled to a discharge from these partnership debts and it is, at least, doubtful if this can be accomplished unless the adjudication is made as prayed for. On the other hand, it is not easy to see how Richman can be injured by such a course, especially if the debts are not now provable. The report of the referee should be confirmed and there should be an adjudication and the usual order of reference.